SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1096
CA 11-00461
PRESENT: SMITH, J.P., CARNI, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


JEFFREY CIANCHETTI, DC, PLAINTIFF-RESPONDENT,

                     V                                              ORDER

PHYLLIS BURGIO, DC, DEFENDANT-APPELLANT.


ROSCETTI & DECASTRO, P.C., NIAGARA FALLS (JAMES C. ROSCETTI OF
COUNSEL), FOR DEFENDANT-APPELLANT.

TISDALE & COYKENDALL, NIAGARA FALLS (THOMAS J. CASERTA, JR., OF
COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Niagara County (Ralph
A. Boniello, III, J.), entered April 5, 2010 in a breach of contract
action. The order, insofar as appealed from, denied the cross motion
of defendant for summary judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   November 10, 2011                    Patricia L. Morgan
                                                Clerk of the Court